NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 14a0876n.06

                                        No. 13-6180

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                                                               FILED
UNITED STATES OF AMERICA,                           )                     Nov 21, 2014
                                                    )                 DEBORAH S. HUNT, Clerk
       Plaintiff-Appellee,                          )
                                                    )   ON APPEAL FROM THE UNITED
v.                                                  )   STATES DISTRICT COURT FOR
                                                    )   THE WESTERN DISTRICT OF
EUGENE BERNARDINI,                                  )   TENNESSEE
                                                    )
       Defendant-Appellant.                         )



                                                                                            *
       BEFORE: BATCHELDER and ROGERS, Circuit Judges; BECKWITH, District Judge.


       PER CURIAM. Eugene Bernardini appeals his sentence.

       Bernardini pleaded guilty to being a felon in possession of ammunition, in violation of

18 U.S.C. § 922(g). The district court determined that, because Bernardini had at least three

previous convictions for a violent felony or serious drug offense that were committed on

occasions different from one another, he was an armed career criminal under USSG § 4B1.4.

Based on his total offense level of 31 and criminal history category of VI, Bernardini’s

guidelines range of imprisonment was 188 to 235 months. The district court sentenced him to

180 months in prison.

       On appeal, Bernardini argues that the district court erred by concluding that his prior

robbery conviction in Tennessee qualified as a violent felony under the Armed Career Criminal


       *
          The Honorable Sandra S. Beckwith, United States District Judge for the Southern
District of Ohio, sitting by designation.
No. 13-6180
United States v. Bernardini


Act (ACCA). We review de novo whether a defendant’s prior conviction is a violent felony

under the ACCA. United States v. Phillips, 752 F.3d 1047, 1049 (6th Cir. 2014), petition for

cert. filed (Sept. 23, 2014) (No. 14-6442). As Bernardini concedes, we have previously held that

a conviction for robbery in Tennessee under Tennessee Code Annotated § 39-13-401 qualifies as

a violent felony under the ACCA, see United States v. Mitchell, 743 F.3d 1054, 1060, 1062 (6th

Cir. 2014), petition for cert. filed (June 18, 2014) (No. 13-10682), and this panel is bound by that

decision, see Sykes v. Anderson, 625 F.3d 294, 319 (6th Cir. 2010).

       Accordingly, we affirm Bernardini’s sentence.




                                               -2-